Broyles, C. J.
The four defendants, in these eases were jointly indicted for murder, and were convicted of voluntary manslaughter. Their motions for new trial were overruled, and sepr arate bills of exceptions were taken. Under the facts .of the eases as disclosed by the transcripts of the records, the court, in each case, erred in failing, to instruct the jury on the law of involun*468t,ary manslaughter in the commission of an unlawful act; and that error was not cured by the court’s charge on the law of assault and battery. The remaining special assignments of error are without substantial merit.' The sufficiency of the evidence to support the verdicts is not passed on.

Judgments reversed.


MacIntyre, J., concurs.